Per Curiam.
The trial judge has the power to grant or deny a motion upon legal grounds to set aside a jury’s verdict. But when that authority is once exercised his statutory powers are exhausted. (Colwell v. N. Y., N. H. & H. R. R. Co., 57 Misc. 623; Duran v. Chelsea Exchange Bank, 123 id. 158; Conolly v. Jolly, 86 id. 42.) It was, therefore, error for the court to entertain the motion for a reargument of its denial of the motion to set aside the verdict which error requires a reversal of the order. The order appealed from is reversed, with thirty dollars costs, and verdict reinstated.
All concur; present, Guy, Wagner and Lydon, JJ.